DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Preliminary Amendment
The preliminary amendment filed on August 20, 2021 has been entered.  Claims 1-4 have been canceled in favor of new claims 5-24.
Priority
This application has been filed as a continuation of U.S. Patent Application Serial No. 16/422,229 which was filed as a continuation of U.S. Patent Application Serial No. 14/389,877 which claimed benefit to U.S. Provisional Application Serial No. 61/619,073.  All of which have been reviewed for consideration during examination of this application.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
With respect to claim 14, the disclosure only appears to teach that fan 400 may be a second winding within blower 60.  Alternatively, fan 400 may be a flow sensor used to measure the output of the blower 60 (para. [0089]).  This is the only reasonable teaching with respect to the blower system of claims 14-18 and according to the disclosure the blower system is either a blower and at least one fan (from a separate winding) within the blower 60 or the fan is a flow sensor to measure the output of the blower 60.  The only teaching of a component integral with the blower 60 is a second winding to function as a fan.  Alternatively a fan 400, separate from the blower 60 is employed and functions as a flow sensor to measure output of the blower 60.  There is no clear teaching of a sensor integrated with the blower and for the embodiment where the fan 400 is a flow sensor, this flow sensor measures the output of the blower 60 and downstream of the blower (Fig. 4).  The disclosure does not clearly support an integral sensor embodiment to the blower as claimed.   
Also, claim 15 recites that the blower system comprises the fan and is configured to cool the electronics of the blower system.  The limitations of this claims are also not previously disclosed.  At best, the disclosure teaches of the fan 400 to cool electronics (para. [0088]) but does not provide details for cooling to the extent recited in new claim 15 (and claims 16-17, dependent upon claim 15).
As the limitations of claims 14-18 are not supported by the disclosure, the claims to priority are not 
Information Disclosure Statement
The information disclosure statement filed December 14, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.  Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Drawings
The drawings received August 20, 2021 are acceptable for examination purposes.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both a fuel cell module and a pump in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification received August 20, 2021 has been reviewed for examination purposes. The disclosure is objected to because of the following informalities: the status of the parent applications identified in the first sentence of the instant application should be updated since they have matured into a U.S. patent.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 14-18 recite relationships which are not disclosed nor supported by the original application (or priority documents).
With respect to claim 14, the disclosure only appears to teach that fan 400 may be a second winding within blower 60.  Alternatively, fan 400 may be a flow sensor used to measure the output of the blower 60 (para. [0089]).  This is the only reasonable teaching with respect to the blower system of claims 14-18 and according to the disclosure the blower system is either a blower and at least one fan (from a separate winding) within the blower 60 or the fan is a flow sensor to measure the output of the blower 60.  The only teaching of a component integral with the blower 60 is a second winding to function as a fan.  Alternatively a fan 400, separate from the blower 60 is employed and functions as a flow sensor to measure output of the blower 60.  There is no clear teaching of a sensor integrated with the blower and for the embodiment where the fan 400 is a flow sensor, this flow sensor measures the output of the blower 60 and downstream of the blower (Fig. 4).  The disclosure does not clearly support an integral sensor embodiment to the blower as claimed.   
Also, claim 15 recites that the blower system comprises the fan and is configured to cool the electronics of the blower system.  The limitations of this claims are also not previously disclosed.  At best, the disclosure teaches of the fan 400 to cool electronics (para. [0088]) but does not provide details for cooling to the extent recited in claim 15.
Claim Objections
Claims 15-17 and 24 are objected to because of the following informalities:  
a.  With respect to claim 15, the phrase “wherein blower” at line 1 should be “wherein the blower”.  Claims 16-17 are dependent upon claim 15 and objected to for the same reasons;
b.  With respect to claim 24, the phrase “the stack” at line 2 should be “the fuel cell stack”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 recites that the blower system comprises the fan and is configured to cool the electronics of the blower system.  The limitations of this claims are also not previously disclosed.  At best, the disclosure teaches of the fan 400 to cool electronics (para. [0088]) but does not provide details for cooling to the extent recited in new claim 15  (and claims 16-17, dependent upon claim 15).  Therefore the specific cooling configuration sought by new claims 15-17 is held to introduce new matter into the application. 
Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites that the blower can comprise at least one of a fan or a sensor integrated with the blower.  The disclosure only appears to teach that fan 400 may be a second winding within blower 60.  Alternatively, fan 400 may be a flow sensor used to measure the output of the blower 60 (para. [0089]).  This is the only reasonable teaching with respect to the blower system of claims 14-18 and according to the disclosure the blower system is either a blower and at least one fan from a separate winding within the blower 60 or the fan is a flow sensor external of the blower to measure the output of the blower 60.  The only teaching of a component integral with the blower 60 is a second winding to function as a fan.  A winding is not capable of functioning as a sensor and thus this internal winding embodiment for the fan is not understood to meet the limitations of an integrated sensor.  Alternatively, according to the disclosure, a fan 400, separate from the blower 60, is employed and functions as a flow sensor to measure output of the blower 60.  There is no clear teaching of a sensor integrated with the blower.  For the embodiment where the fan is integral with the blower 60, this integration is achieved via a winding and such structure is not understood to be capable of functioning as a sensor.  For the embodiment where the fan 400 is a flow sensor, this flow sensor measures the output of the blower 60 and downstream of the blower (Fig. 4).  Thus the disclosure does not clearly support an integral sensor embodiment to the blower as claimed or to a combination of integrating both a fan and sensor together in combination as encompassed by at least claim 14.   Claims 15-18 are dependent upon claim 14 and rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The invention sought by claims 14-18 is not clear when read in light of the disclosure.  As discussed above, while claims 14-18 recite at least one of a fan or a sensor integrated with the blower, the disclosure does not appear to reasonably support the limitations presented by new claims 14-18.  When the invention of claims 14-18 is read in light of the disclosure, the only apparent teachings with respect to the blower and additional integrated component to the blower is for when a second winding is disposed within the blower 60.  The second winding is taught by the specification to define an embodiment where the second winding is a “fan” in the blower.  It would appear then, that the disclosed blower is a blower unit having two separate windings to provide for a low-voltage “fan” or high-voltage blower.  In this embodiment, when a second winding is integrated in the blower 60 for low-voltage operation, the winding design is not taught nor disclosed as a sufficient structure to function as a sensor.  Rather, it would appear that the alternative embodiment for the placement of fan 400 downstream of the blower 60 (Fig. 3) is the design where the fan 400 functions as a flow sensor to measure the output of the blower 60.  In order to measure the blower output and function as a flow sensor, the fan 400 would thus be external of the blower 60.  Thus for the embodiment where the fan is a flow sensor, the sensor is not understood to be integral with the blower. However, claims 14-18 appear to claim an invention where the sensor is integrated with the blower which appears to contradict the body of the specification.  Therefore, the exact nature of the invention of claims 14-18 are not clear.
Claim 15 recites the limitation "the electronics" in line 2.  There is insufficient antecedent basis for this limitation in the claim as neither claim 14 nor claim 15 previously recite electronics with respect to the blower. Claims 16-17 are dependent upon claim 15 and do not remedy this issue.  Thus claims 16-17 are also rejected for the same reasons.
Claims 19-24 are unclear as base claim 19 recites in the last three lines of the claim:
“wherein the fuel cell module does not include a valve between the blower and the fuel cell stack, wherein the valve is configured to control airflow between the blower and the fuel cell stack.”
This language is confusing as it first recites that a valve is not included but thereafter recites that the valve is configured to control airflow between the blower and the fuel cell stack.  It is unclear how the excluded valve can then provide the subsequent function when the valve itself is claimed as not being included. Clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 5, 9, 11, 12, 14 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Siepierski et al. (U.S. Patent No. 6,268,074).
As to claim 5, Siepierski discloses a fuel cell module, comprising:
a fuel cell stack 2 comprising:
one or more fuel cells, each fuel cell comprising an anode electrode 4 and a cathode electrode 6;
a cathode inlet port 8 fluidly connected to each cathode electrode;
a cathode outlet port fluidly connected to each cathode electrode;
an anode H2 inlet port fluidly connected to each anode electrode; and
an anode H2 outlet port fluidly connected to each anode electrode;
a blower 22 (air compressor understood to be a type of blower) located upstream of the cathode inlet port 8 and configured to force air toward the cathode inlet port; and
a sensor 31 located upstream of the blower 22 and configured to measure an air flow (Fig. 1).

    PNG
    media_image1.png
    309
    540
    media_image1.png
    Greyscale

As to claims 9 and 11, the fuel cell module of Fig. 1 does not include any valve for controlling airflow between the blower 22 and the cathode inlet port 8.
As to claim 12, the compressor 22 includes fan elements 24.
As to claim 14, Siepierski discloses a fuel cell module, comprising:
a fuel cell stack 2 comprising:
one or more fuel cells, each fuel cell comprising an anode electrode 4 and a cathode electrode 6;
a cathode inlet port 8 fluidly connected to each cathode electrode;
a cathode outlet port fluidly connected to each cathode electrode;
an anode H2 inlet port fluidly connected to each anode electrode; and
an anode H2 outlet port fluidly connected to each anode electrode;
a blower system (air compressor understood to be a type of blower) located upstream of the cathode inlet port 8 including fan elements (rotating rotors 24) within the blower 22 of the blower system.

    PNG
    media_image1.png
    309
    540
    media_image1.png
    Greyscale

As to claim 18, the fuel cell module of Fig. 1 does not include any valve for controlling airflow between the blower 22 and the cathode inlet port 8.
Claims 5-9 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sonntag et al. (U.S. Patent No. 5,780,981).
As to claim 5, Sonntag discloses a fuel cell module, comprising:
a fuel cell stack 1 comprising:
one or more fuel cells, each fuel cell comprising an anode electrode and a cathode electrode;
a cathode inlet port along inlet line 5 fluidly connected to each cathode electrode;
a cathode outlet port along outlet line 15 fluidly connected to each cathode electrode;
an anode H2 inlet port along line 2 fluidly connected to each anode electrode; and
an anode H2 outlet port along line 13 fluidly connected to each anode electrode;
a blower 8 (air compressor understood to be a type of blower) located upstream of the cathode inlet port 8 and configured to force air toward the cathode inlet port; and
a sensor 7 located upstream of the blower 8 and configured to measure an air flow (Fig. 1).

    PNG
    media_image2.png
    648
    703
    media_image2.png
    Greyscale

As to claim 6, a flow control device 3 and or 4 is provided to a fuel source for supplying hydrogen along the inlet line 2 to the inlet port of the fuel cell stack 1.
As to claim 7, the fuel is hydrogen (col. 2, ll. 20-25).
As to claims 8, 9 and 11, the fuel cell module lacks any input valve for controlling airflow between the blower 8 and the cathode inlet port at the side of the fuel cell stack 1.
Claims 19-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Inai et al. (U.S. Patent Application No. 2005/0136297).
As to claim 19, Inai discloses a fuel cell module 10 comprising:
a fuel cell stack 1 comprising:
a fuel cell comprising an anode electrode and a cathode electrode;
a cathode inlet port 31 fluidly connected to the cathode electrode;
a cathode outlet port 32 fluidly connected to the cathode electrode;
an anode inlet port 33 fluidly connected to the anode electrode; and
an anode outlet port 35 fluidly connected to the anode electrode;
a blower 2 (air compressor understood to be a type of blower in the art) located upstream of the cathode inlet port 31; and
a sensor 42 or 43 located downstream of the blower 2;
wherein the fuel cell module does not include a valve between the blower 2 and the fuel cell stack 1 (Fig. 1).

    PNG
    media_image3.png
    470
    682
    media_image3.png
    Greyscale

As to claim 20, sensor 43 is located downstream of the fuel cell stack 1.
As to claim 21, a valve 53 is coupled between the anode inlet port 33 and cathode inlet port 31.
As to claims 22-23, the valve 53 is connected to the ECU 40 and sensors of the system and is sufficiently configured to open or close as needed in response to an operational condition of the system.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As to claim 24, the sensor 42 located upstream of the fuel cell stack 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either Siepierski et al. (U.S. Patent No. 6,268,074) or Sonntag et al. (U.S. Patent No. 5,780,981) as applied to claim 9 above, and further in view of Inai et al. (U.S. Patent Application No. 2005/0136297).
Neither Siepierski nor Sonntag disclose provided a check valve between the anode inlet and cathode inlet.
Inai discloses a fuel cell system wherein the anode and cathode inlet lines are connected via line 54 and valve 53.  This configuration permits for supply of air to the hydrogen supply path to prevent corrosion in the fuel cell during a shutdown process (paras. [0058]-[0071]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the fuel cell systems of Siepierski or Sonntag to include a check valve between the anode inlet and cathode inlet of a fuel cell stack as taught by Inai since it would have permitted for supply of air to the hydrogen supply path and prevented corrosion in the fuel cell during a shutdown process.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sonntag et al. (U.S. Patent No. 5,780,981) as applied to claim 5 above, and further in view of Hatsuya (JP 2005-036736A).
Sonntag does not disclose of the blower further comprising a fan.
Hatsuya discloses an air supply device for a fuel cell comprising an air blower 22 including two fan sources 132 and 142 therein.  One fan supplying reaction air to the fuel cell and the other fan supplying cooling air.  Thus the invention of Hatsuya teaches of a blower having two sources therein to direct both reaction air and cooling air to a fuel cell as needed.  The additional fan for supplying cooling air improves thermal management of a fuel cell system.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the fuel cell systems of Sonntag to have a blower having two air supply means including fans therein as taught by Hatsuya since it would have provided a blower having dual modes of air supply to a fuel cell system including supplying both reaction air and cooling air to a fuel cell.  The addition of supplying cooling air to the systems of Siepierski nor Sonntag would have provided improved thermal management to the fuel cell systems.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either Siepierski et al. (U.S. Patent No. 6,268,074) or Sonntag et al. (U.S. Patent No. 5,780,981) as applied to claim 5 above, and further in view of Brenner et al. (U.S. Patent Application No. 2005/0282057).
Neither Siepierski nor Sonntag disclose of a pump having a piston in communication with the anode and cathode inlet ports.
Brenner discloses a pump 10 having piston 15 therein and where the pump 10 is in communication with both the anode inlet line 6 and the cathode inlet line 7.  The pump is held to improve pressure management in the fuel cell system.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the anode and cathode flow paths to include a pump and piston assembly as taught by Brenner since it would have improved pressure management of the fuel cell system.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siepierski et al. (U.S. Patent No. 6,268,074) as applied to claim 14 above, and further in view of Lin et al. (U.S. Patent Application No. 2005/0271908) and Zhu et al. (U.S. Patent Application No. 2004/0219399).
Siepierski does not teach of the module including feature of the fan or blower to regulate temperature of other electronics. 
Lin discloses that it is known in the art to control the temperature of various components in a fuel cell system including electronics and the compressor (para. [0031])  Zhu discloses that a fan 26 in a fuel cell module can be designed to provide oxidant and/or coolant flow and may cool electronics (para. [0094]).  The use of fuel cell module air to effectively cool fuel cell electronics would have been well within the skill of the ordinary worker in the art.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the system of Siepierski by modifying the air flow components to provide for using the air moving system therein to supply air to the fuel cell and/or to cool other electronics or fuel cell system as taught by Lin and Zhu since it would have provided for a design to effectively improve air efficiency and operational efficiency of the fuel cell system and fuel cell powered vehicle.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siepierski et al. (U.S. Patent No. 6,268,074) in view of Lin et al. (U.S. Patent Application No. 2005/0271908) and Zhu et al. (U.S. Patent Application No. 2004/0219399) as applied to claim 15 above, and further in view of Carter et al. (U.S. Patent Application No. 2012/0213627).
The difference not yet discussed is of the blower having an integrated sensor for measuring airflow.
Siepierski discloses a separate sensor for monitoring airflow (discussed above).
Carter teaches that it was known in the art to integrate sensors including a mass flow sensor directly into a blower (para. [0035]).  This would have provided an integral, compact design for a blower having mass flow sensing directly in the blower itself.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the blower of Siepierski to include the mass flow sensor in the blower itself as taught by Carter since it would have provided an integral, compact design for a blower having mass flow sensing directly in the blower itself.  See MPEP § 2144.04 - In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clingerman et al. (U.S. Patent Application No. 2005/0186454) in view of Zinser et al. (U.S. Patent Application No. 2004/0096711).
Regarding claim 14, Clingerman discloses a fuel cell module comprising
 a fuel cell stack 22 comprising one or more fuel cells therein;
a cathode inlet port 36;
a cathode outlet port (cathode effluent);
an anode inlet port ;
an anode outlet port (anode effluent) and a 
blower system located upstream of the cathode inlet port (Fig. a device 38 configured to supply air to each cathode electrode of the fuel cell stack 22 using a low voltage power source 46 which is a power source other than the fuel cell stack and can supply air to the fuel cell stack when the stack under any suitable control method (Fig. 1).

    PNG
    media_image4.png
    332
    564
    media_image4.png
    Greyscale

Clingerman does not teach of the blower system comprising a blower and at least one fan integrated with the blower.
Zinser discloses a fuel cell system wherein the air supply to the cathode is a blower system having separate windings in the system.  Winding 9 being a low-voltage winding and winding 10 being a high-voltage winding.  Essentially the teachings of Zinser lead to a blower system wherein a high-voltage blower (winding 10) and low-voltage fan (winding 9) are integrated into a single blower system to effectively provide for a blower system wherein distinct air flow operations can be achieved by the same blower system.

    PNG
    media_image5.png
    351
    567
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the compressor and fan of Clingerman to have the integral design as taught by Zinser since it would have eliminated the need for two separate air flow machines and integrated the high and low voltage air supply in a single integrated blower system
Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clingerman et al. (U.S. Patent Application No. 2005/0186454) in view of Zinser et al. (U.S. Patent Application No. 2004/0096711) as applied to claim 14 above, and further in view of Lin et al. (U.S. Patent Application No. 2005/0271908) and Zhu et al. (U.S. Patent Application No. 2004/0219399).
In the teachings of Clingerman in view of Zinser, the integrated air system of Zinser teaches of two separate windings 9 and 10 which are included in the same blower system and wherein winding 9 functions as a low-voltage winding while winding 10 functions as a high-voltage winding thus providing a blower system having dual function as both a low voltage fan and high-voltage blower (applied to claim 16).
	Neither Clingerman nor Zinser teach of the fan configured to cool electronics of the blower system.
Lin discloses that it is known in the art to control the temperature of various components in a fuel cell system including electronics and the compressor (para. [0031])  Zhu discloses that a fan 26 in a fuel cell module can be designed to provide oxidant and/or coolant flow and may cool electronics (para. [0094]).  The use of fuel cell module air to effectively cool fuel cell electronics would have been well within the skill of the ordinary worker in the art.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the system of Clingerman by modifying the air flow components to provide for using the air moving system therein to supply air to the fuel cell and/or to cool other electronics or fuel cell system as taught by Lin and Zhu since it would have provided for a design to effectively improve air efficiency and operational efficiency of the fuel cell system and fuel cell powered vehicle.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clingerman et al. (U.S. Patent Application No. 2005/0186454) in view of Zinser et al. (U.S. Patent Application No. 2004/0096711), Lin et al. (U.S. Patent Application No. 2005/0271908) and Zhu et al. (U.S. Patent Application No. 2004/0219399) as applied to claim 15 above, and further in view of Carter et al. (U.S. Patent Application No. 2012/0213627).
The difference not yet discussed is of the blower having an integrated sensor for measuring airflow.
Clingerman discloses a separate sensor for monitoring airflow (discussed above).
Carter teaches that it was known in the art to integrate sensors including a mass flow sensor directly into a blower (para. [0035]).  This would have provided an integral, compact design for a blower having mass flow sensing directly in the blower itself.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the blower of Clingerman to include the mass flow sensor in the blower itself as taught by Carter since it would have provided an integral, compact design for a blower having mass flow sensing directly in the blower itself.  See MPEP § 2144.04 - In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN101405905A discloses a pump and piston between the anode and cathode lines of a fuel cell system to accommodate for pressure differentials. JP 2012-003957A discloses a fuel cell module, comprising a fuel cell stack with cathode and anode inlet and outlet ports a blower and a sensor located upstream of the sensor. U.S. Patent Application No. 2010/0316926 discloses a fuel cell module comprising: a fuel cell stack 20 comprising with anode and cathode inlet and outlet ports, blower 42 upstream of inlet port 44 and sensor 84 downstream of the blower.  No valve is disposed between the blower 42 and the fuel cell stack 20 (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725